DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (AIA ).

General Information Matter
Please note, the instant Non-Provisional application (17/677,220) under prosecution at the United States Patent and Trademark Office (USPTO) has been assigned to David Zarka (Examiner) in Art Unit 2449.  To aid in correlating any papers for 17/677,220, all further correspondence regarding the instant application should be directed to the Examiner.

Joint Inventors
This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential § 102(a)(2) prior art against the later invention.

Claimed Foreign Priority
Acknowledgment is made of (1) Applicants’ claim for foreign priority based on an application filed in KR on March 31, 2021; and (2) certified copies of papers required by 37 C.F.R. § 1.55.

Information Disclosure Statement (IDS)
The IDSs filed October 5, 2018; February 4, 2019; September 13, 2019; and October 2, 2019 comply with the provisions of 37 C.F.R. §§ 1.97, 1.98 and Manual of Patent Examining Procedure (MPEP) § 609 (9th ed. Rev. 08.2017, Jan. 2018).  The IDSs have been placed in the application file, and the information referred to therein has been considered.

Drawings
37 C.F.R. § 1.84(q) recites “Lead lines are required for each reference character except for those which indicate the surface or cross section on which they are placed.”  Fig. 5A, item 320 and Fig. 8, item 800 are reference characters that does not indicate a surface or cross section on which they are each placed.  Thus, the drawings are objected to under 37 C.F.R. § 1.84(q) for failing to include lead lines for each reference character.
Moreover, if Fig. 5A, item 320 and Fig. 8, item 800 each indicate the entire section towards which it points, then they should include arrows.  See 37 C.F.R. § 1.84(r) (reciting “[a]rrows may be used at the ends of lines, provided that their meaning is clear, as follows: (1) On a lead line, a freestanding arrow to indicate the entire section towards which it points.”).
Corrected drawing sheets in compliance with 37 C.F.R. § 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Applicants are advised to employ the services of a competent patent draftsperson outside the Office, as the USPTO does not prepare new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 C.F.R. § 1.121(d).  If the changes are not accepted by the Examiner, Applicants will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
37 C.F.R. § 1.72(a) recites “The title of the invention may not exceed 500 characters in length and must be as short and specific as possible.”
The title of the invention is objected to under § 1.72(a) for failing to be as specific as possible.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title is suggested: “TRANSMITTING ROUTER ADVERTISEMENT BASED ON IDENTIFICATION INFORMATION OF EXTERNAL DEVICE.”
The use of trade names or marks used in commerce (e.g., Spec. 11, ll. 8–9) has been noted in this application.  Trade names or marks should be capitalized wherever they appear and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trade marks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
This is not an objection.

Claim Objections
The following is a quotation of 37 C.F.R. § 1.71(a): 
The specification must include a written description of the invention or discovery and of the manner and process of making and using the same, and is required to be in such full, clear, concise, and exact terms as to enable any person skilled in the art or science to which the invention or discovery appertains, or with which it is most nearly connected, to make and use the same.

Claims 1–20 are objected to under 37 C.F.R. § 1.71(a) for the following informalities:
(1) claim 1, line 3 should be “an Internet Protocol Version 6 (IPv6)-based Internet Protocol (IP) address.”  Claim 11, line 9 by analogy.
(2) claims 2 and 3, line 1 should each be “based on detecting”

Claim Rejections – 35 U.S.C. § 112
35 U.S.C. § 112(a)
The following is a quotation of 35 U.S.C. § 112(a):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 2, 3, 12, and 13 are rejected under 35 U.S.C. § 112(a) because the Specification, while being enabling for either (A) identification information of an external electronic device being stored in an electronic device’s memory or (B) the identification information not being stored in the electronic device’s memory, does not reasonably provide enablement for the identification information being stored and not being stored in the electronic device’s memory at the same time.  
Notably, claim 1 recites the identification information of the external electronic device is stored in the electronic device’s memory.  Claims 2 and 3, however, each recite the identification information of the external electronic device is not stored in the electronic device’s memory.  The Specification does not provide how the identification information can exist and not exist within the electronic device’s memory at the same time.  Thus, the Specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Claim 11 by analogy.
35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b): “The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.”
Claims 1–10 and 17 are rejected under § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Notably, claim 1, all instances of “the external electronic device” lacks clear antecedent basis.  See MPEP § 2173.05(e).  Notably, “the external electronic device” adds ambiguity to the claim because the Examiner is uncertain as to which external electronic device among “at least one external electronic device” (lines 2–3) is being referred to.  See MPEP § 2173.05(b) (citing Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) (precedential). 
Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1–5, 7–15, and 17–20 are rejected under 35 U.S.C. § 103 as being obvious over Pratapa et al. (US 2016/0036768 A1; filed Dec. 3, 2014) in view of Kaippallimalil et al. (US 2009/0285215 A1; filed Mar. 31, 2009).
Regarding claim 1, while Pratapa’s figure 3 embodiment (fig. 3; ¶¶ 48–57) teaches an electronic device (figs. 2, 6 item 140 including router configuration module item 204 and IPv6 address management module item 222), comprising: 
a memory (fig. 6, item 602) configured to store (at router configuration module item 204) identification information (“client device’s stored . . . MAC address” at ¶ 54) of at least one external electronic device (“Client Device” at fig. 3; fig. 2, item 230) to which an IPv6-based IP address (“client device’s stored link local IPv6 address” at ¶ 54) is allocatable; 
a communication circuit (fig. 6, item 608); and 
a processor (fig. 6, item 601), 
wherein the processor is configured to: 
receive, from a router configuration module (fig. 2, item 204), a router solicitation (fig. 3, item 316; “in block 316 the IPv6 address management module may receive the router solicitation message from the router configuration module” at ¶ 55) including a link local address (“client device’s stored link local IPv6 address and MAC address” at ¶ 54) generated by the external electronic device (“Client Device” at fig. 3; fig. 2, item 230), and identification information (“MAC address” at ¶ 54) of the external electronic device, 
receiving the router solicitation (fig. 3, item 316), control the communication circuit such that a router advertisement (fig. 3, item 320; ¶ 57) including information (¶ 57) related to generation of the IP address is transmitted to the external electronic device,
Pratapa’s figure 3 embodiment does not teach (A) receiving the router solicitation from the external electronic device; (B) confirm whether the identification information of the external electronic device included in the router solicitation is stored in the memory; and (C) the controlling the communication circuit is based on the identification information of the external electronic device being stored in the memory.
(A)
Pratapa’s fig. 5 embodiment teaches receiving a router solicitation (fig. 5, item 506; ¶ 63) from an external electronic device (“Client Device” at fig. 5).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Pratapa’s router solicitation to be received from the external electronic device as taught by Pratapa’s fig. 5 embodiment to “enable a mobile computing device configured to operate as a mobile router (i.e., a softAP mobile computing device) to support prefix delegation.”  Pratapa ¶ 23.
(B), (C)
Kaippallimalil teaches an access node (fig. 1, item 130) confirming whether identification information of an external electronic device (“host” at ¶ 59; fig. 1, items 110, 120; “the host (UE or RG)” at ¶ 59) included in a solicitation (“a neighbor solicitation” at ¶ 59) is stored in a memory (“the authenticated host list” at ¶ 59; “The AN may maintain an authenticated host list” at ¶ 55); and
based on the identification information of the external electronic device being stored in the memory, controlling the access node (“the AN may filter and forward the packets from the host” at ¶ 62; “when the host MAC address of an incoming packet is found in the authenticated host list, the packet may be forwarded” at ¶ 62).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Pratapa to confirm whether the identification information of the external electronic device included in the router solicitation is stored in the memory; and the controlling the communication circuit is based on the identification information of the external electronic device being stored in the memory as taught by Kaippallimalil to save the electronic device’s processing power when the electronic device is not responsible for controlling the external electronic device.
Regarding claim 2, while Pratapa’s figure 3 embodiment teaches transmission of the router advertisement (fig. 3, item 320) to the external electronic device (“Client Device” at fig. 3),
Pratapa’s figure 3 embodiment does not teach wherein: based detecting that the identification information of the external electronic device is absent from storage in the memory, the processor is further configured to omit transmission of the router advertisement to the external electronic device.
Kaippallimalil teaches based detecting that identification information (“verify whether the host MAC address is stored in the authenticated host list” at ¶ 59; “host MAC address” at ¶ 62) of an external electronic device (“host” at ¶¶ 59, 62) is absent from storage in a memory (“the authenticated host list” at ¶ 59; “The AN may maintain an authenticated host list” at ¶ 55), a processor (Kaippallimalil at least suggests AN item 130 contains a processor; fig. 13, item 1302) is further configured to omit transmission of a packet (“the packets forwarded from host that are not found in the authenticated host list may be discarded or blocked” at ¶ 62).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Pratapa’s processor to omit transmission of the router advertisement to the external electronic device based detecting that the identification information of the external electronic device is absent from storage in the memory as taught by Kaippallimalil to save the electronic device’s processing power when the electronic device is not responsible for controlling the external electronic device.
Regarding claim 3, while Pratapa’s figure 3 embodiment teaches transmission of the router advertisement (fig. 3, item 320) to the external electronic device (“Client Device” at fig. 3),
Pratapa’s figure 3 embodiment does not teach wherein: based detecting that the identification information of the external electronic device is absent from storage in the memory, the processor is further configured to ignore the router solicitation.
Kaippallimalil teaches based detecting that identification information (“verify whether the host MAC address is stored in the authenticated host list” at ¶ 59; “host MAC address” at ¶ 62) of an external electronic device (“host” at ¶¶ 59, 62) is absent from storage in a memory (“the authenticated host list” at ¶ 59; “The AN may maintain an authenticated host list” at ¶ 55), a processor (Kaippallimalil at least suggests AN item 130 contains a processor; fig. 13, item 1302) is further configured to ignore the solicitation (“the packets forwarded from host that are not found in the authenticated host list may be discarded or blocked” at ¶ 62; “a neighbor solicitation” at ¶ 59).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Pratapa’s processor to ignore the router solicitation based detecting that the identification information of the external electronic device is absent from storage in the memory as taught by Kaippallimalil to save the electronic device’s processing power when the electronic device is not responsible for controlling the external electronic device.
Regarding claim 4, Pratapa’s figure 3 embodiment teaches wherein the processor is further configured to: 
store, in the memory, the link local address included in the router solicitation (“the router configuration module may generate a router solicitation message based on the stored link local address and client device identifier in block 312. As an example, the router configuration module may generate a router solicitation packet for each connected LAN client device based on that client device’s stored link local IPv6 address and MAC address” at ¶ 54), and 
control the communication circuit to transmit the router advertisement to the external electronic device via the link local address (“In block 314 the router configuration module may send the generated router solicitation message to the IPv6 address management module of the softAP mobile computing device and in block 316 the IPv6 address management module may receive the router solicitation message from the router configuration module” at ¶ 55), in response to detecting satisfaction of a predetermined condition (Pratapa at least suggests the router advertisement is not transmitted but for detecting an existence of a link local address and client device identifier stored in the router configuration module at ¶¶ 54–55).
Regarding claim 5, Pratapa’s figure 3 embodiment teaches wherein the router advertisement is transmitted to the external electronic device in a unicast manner (“the IPv6 management module 222 sends a router advertisement (e.g., a unicast router advertisement packet)” at ¶ 43).
Regarding claim 7, Pratapa’s figure 3 embodiment teaches wherein the router solicitation (fig. 3, item 316) comprises information indicating that an IP pass-through mode (“block 314 the router configuration module may send the generated router solicitation message to the IPv6 address management module of the softAP mobile computing device and in block 316 the IPv6 address management module may receive the router solicitation message from the router configuration module” at ¶ 55; the existence of the router solicitation itself is information, and that information indicates sending the router solicitation directly to the IPv6 address management module at fig. 3, items 314, 316—an IP pass-through mode) is activated.
Regarding claim 8, Pratapa’s figure 3 embodiment teaches wherein the memory further stores identification information (“verify whether the host MAC address is stored in the authenticated host list” at ¶ 59; “host MAC address” at ¶ 62) of an authorized external electronic device (“Client Device” at fig. 3; fig. 2, item 230), to which the IPv6-based IP address (fig. 3, item 320; ¶ 57) is to be allocated.
Regarding claim 9, Pratapa’s figure 3 embodiment teaches wherein the router solicitation (“router solicitation message” at ¶ 55; fig. 3, items 314, 316) includes a message requesting an IPv6-based IP address (the router solicitation message is a request for an IPv6-based IP address because the client device could not generate the unique IPv6 global address at fig. 3, items 322, 324 but for the sent router solicitation message).
Regarding claim 10, Pratapa’s figure 3 embodiment teaches wherein the identification information of the external electronic device includes a media access control (MAC) address (“the router configuration module may generate a router solicitation packet for each connected LAN client device based on that client device’s stored link local IPv6 address and MAC address” at ¶ 54; fig. 3, item 312) of the external electronic device.
Regarding claim 11, Pratapa teaches a method to perform operations according to claim 1.  Thus, references/arguments equivalent to those present for claim 1 are equally applicable to claim 11.
Regarding claims 12–15 and 17–20, claims 2–5 and 7–10, respectively, recite substantially similar features.  Thus, references/arguments equivalent to those present for claims 2–5 and 7–10 are equally applicable to, respectively, claims 12–15 and 17–20.

Claims 6 and 16 are rejected under 35 U.S.C. § 103 as being obvious over Pratapa in view of Kaippallimalil, and in further view of Bharatia (US 2018/0199243 A1; filed Jan. 3, 2018).
Regarding claim 6, while Pratapa teaches the predetermined condition (Pratapa at least suggests the router advertisement is not transmitted but for detecting an existence of a link local address and client device identifier stored in the router configuration module at ¶¶ 54–55), 
Pratapa does not teach wherein the predetermined condition is related to renewal of the IP address.
Bharatia teaches renewal of an IP address (¶ 95).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Pratapa’s predetermined condition to be related to renewal of an IP address as taught by Bharatia “to develop an improved 5G or pre-5G communication system.”  Bharatia ¶ 32.
Regarding claim 16, claim 6 recites substantially similar features.  Thus, references/arguments equivalent to those present for claim 6 are equally applicable to claim 16.

Claims 1 and 11 are rejected under 35 U.S.C. § 103 as being obvious over Kim et al. (US 8,315,218 B2; filed Feb. 9, 2010) in view of Kaippallimalil.
Regarding claim 1, while Kim teaches an electronic device (fig. 3, item 322), comprising: 
a memory configured to store identification information (“stores the acquired address information” at 5:9–14) of at least one external electronic device (fig. 3, item 320) to which an IPv6-based IP address (5:25–33) is allocatable; 
a communication circuit (Kim at least suggests item 322 includes a communication circuit to communicate with item 320 at 5:1–33); and 
a processor (Kim at least suggests item 322 includes a processor to perform functions with item 320 at 5:1–33), 
wherein the processor is configured to: 
receive, from the external electronic device, a router solicitation (“6LoWPAN MR4 320 . . . sends a Router Solicitation (RS) message 308 on a unicast basis to the 6LoWPAN-MANEMO gateway 322” at 5:1–4) including a link local address (“Upon receiving the RS message 308, the 6LoWPAN-MANEMO gateway 322 acquires . . . a link-local address of a source address from an IP header in the RS message” at 5:9–13) generated by the external electronic device, and identification information (“Upon receiving the RS message 308, the 6LoWPAN-MANEMO gateway 322 acquires a 64-bit Medium Access Control (MAC) address from a MAC header in the RS message” at 5:9–13) of the external electronic device, 
based on the identification information of the external electronic device being stored in the memory (“Upon receiving the RS message 308, the 6LoWPAN-MANEMO gateway 322 acquires a 64-bit Medium Access Control (MAC) address from a MAC header in the RS message . . . , and stores the acquired address information” at 5:9–14), control the communication circuit such that a router advertisement including information related to generation of the IP address is transmitted to the external electronic device (“The 6LoWPAN-MANEMO gateway 322 sends a Router Advertisement (RA) message 310 to the 6LoWPAN MR4 320 on a unicast basis. The RA message 310 includes the prefix option of the 6LoWPAN network 302 and the assigned 16-bit address option.  Upon receiving the RA message 310, the 6LoWPAN MR4 320 generates a 128-bit IPv6 Care-of Address (CoA) based on the received PAN ID in the beacon message, and the prefix option and 16-bit address option in the RA message 310.” at 5:25–33),
Kim does not teach confirming whether the identification information of the external electronic device included in the router solicitation is stored in the memory.
Kaippallimalil teaches an access node (fig. 1, item 130) confirming whether identification information of an external electronic device (“host” at ¶ 59; fig. 1, items 110, 120; “the host (UE or RG)” at ¶ 59) included in a solicitation (“a neighbor solicitation” at ¶ 59) is stored in a memory (“the authenticated host list” at ¶ 59; “The AN may maintain an authenticated host list” at ¶ 55).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Pratapa to confirm whether the identification information of the external electronic device included in the router solicitation is stored in the memory as taught by Kaippallimalil to save the electronic device’s processing power when the electronic device is not responsible for controlling the external electronic device.
Regarding claim 11, Kim teaches a method to perform operations according to claim 1.  Thus, references/arguments equivalent to those present for claim 1 are equally applicable to claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure: US-20170195162-A1; US-20160036768-A1; US-20080107067-A1; US-8681695-B1; and US-20120128001-A1.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449